Case 3:18-cr-00356-S Document 147 Filed 01/07/20 Page1of1i PagelD 810

United States District Court
NORTHERN DISTRICT OF TEXAS

1116 COMMERCE STREET
DALLAS, TEXAS 75242

AUTHORIZATION FOR MEMBER OF MEDIA
TO POSSESS AND USE ELECTRONIC COMMUNICATIONS DEVICES

NATALIE POSGATE

is authorized under Miscellaneous Order No. 63 to possess and use the following electronic
communication devices and personal digital assistants on the 16th Floor of the United States
Courthouse in Dallas and Courtroom 1632 during the trial of USA v. Thomas D. Selgas, et al
(3:18-CR-0356-S): laptop computers, iPads, iPad minis, Amazon Kindles, Microsoft Surfaces,
and similar devices.

These devices may not be used to photograph, record, televise, or broadcast court
proceedings by audio, visual, or other means. Nor may they be used while the person is present
in Courtroom 1632 to transmit live, simultaneous, or contemporaneous reports, accounts,
analyses, or similar electronic transmissions regarding the trial, such as by blogging, emailing, or
tweeting. Such electronic transmissions may be made outside Courtroom 1632, provided they
do not unreasonably disturb the proceedings in another judge’s courtroom or chambers.

This authorization does not include cellular telephones, smart phones (such as iPhones,
Androids, or BlackBerrys), or similar devices. Such devices either must not be brought to the
16'" Floor of the United States Courthouse in Dallas or must be surrendered to a court security
officer at the magnetometer.

The person using this authorization must present to the court security officer for
inspection a copy of this authorization and a form of identification that confirms the person’s
identity.

SO ORDERED.

SIGNED January 7, 2020.

   

a
é“KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 

 

 

 
